UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-14710 XOMA Ltd. (Exact name of registrant as specified in its charter) Bermuda 52-2154066 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 2910 Seventh Street, Berkeley, California 94710 (510) 204-7200 (Address of principal executive offices, including zip code) (Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer o Accelerated filer x Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act of 1934).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 2, 2011 Common Shares, U.S. $0.0075 par value XOMA Ltd. FORM 10-Q TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 2 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 3 Notes to Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 22 Item4. Controls and Procedures 23 PARTII OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item3. Defaults Upon Senior Securities 41 Item4. Reserved 41 Item5. Other Information 41 Item6. Exhibits 42 Signatures 43 i Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) XOMA Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) June30, December31, (unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Trade and other receivables, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Warrant liabilities Total current liabilities Deferred revenue – long-term Interest bearing obligations – long-term Other long-term liabilities Total liabilities Shareholders’ equity: Preference shares, $0.05 par value, 1,000,000 shares authorized Series B, 8,000 designated, 0 and 2,959 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively - 1 Common shares, $0.0075 par value, 92,666,666 shares authorized, 32,200,731 and 28,491,318 shares outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated comprehensive income 1 - Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. (Note 1) The condensed consolidated balance sheet as of December 31, 2010 has been derived from the audited financial statements as of that date included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. 1 Table of Contents XOMA Ltd. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three months ended June30, Six months ended June30, Revenues: License and collaborative fees $ Contract and other revenue Royalties 19 Total revenues Operating expenses: Research and development Selling, general and administrative Total operating expenses Loss from operations ) Other income (expense): Investment and interest income 18 6 28 9 Interest expense ) Other income (expense) ) Net loss before taxes ) Provision for income tax expense - ) ) ) Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per common share The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents XOMA Ltd. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Six Months Ended June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common shares contribution to 401(k) Share-based compensation expense Accrued interest on interest bearing obligations Revaluation of warrant liabilities ) ) Warrant modification expense - Amortization of discount on long-term debt - Unrealized loss on foreign currency exchange - Unrealized gain on foreign exchange options ) - Other non-cash adjustments 11 12 Changes in assets and liabilities affecting cash: Receivables ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) Deferred revenue ) ) Other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Net purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of long-term debt - Proceeds from issuance of common shares Payment for modification of warrants - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) - Net increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental Cash Flow Information: Cash paid for income taxes $
